Title: To Alexander Hamilton from John Fergus, 10 January 1800
From: Fergus, John
To: Hamilton, Alexander


          
            Sir.
            Fort Johnston, North Carolina, January 10, 1800
          
          On the 14th. day of Decemr. I recvd. orders from Captn. Willm. McRea to Join him in alexandria with my detachment, he inform’d Me, that it was your Orders I immediately applied to the Collector of this place for the revenue Cutter to take us round, but he absolutely refused ——ve advice to Lt. Pat: C: Harris, who Commands this garrison, not to Suffer me or any one to Move from this without orders from Mr. James McHenry.
          I am ancious to join my Captain & will thank you to get the Secretary to order the Cutter to take me, & my detachment round to alexandria, to Charter a Vessel from this place to go to Alexandria will Cost the United Stats Six hundred dollars.
          And as the Cutter is in the united States Service, & have been lying in this port for five or Six months doing nothing & at Same time under pay, I think She is the most proper Vessel to be imployd.
          However Sir Your Judgement, & Orders, Shall be Obay’d by Your Obt. H— Servt.
          
            J: Fergus Junr.
            Lt. 2d. R. A.&E:
          
          Majr. Gl. Hamilton.
          
            2d R. A&En: Fort Johnston. No. C Jany. 10th. 1800—
          
        